DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information Disclosure Statement received 06/13/2022 has been considered and the references submitted do not affect allowability.

REASONS FOR ALLOWANCE
Claims 10-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record fails to disclose, teach, or fairly suggest a fastening tool comprising a power spring having a first spring arm linked to a striker to move with the striker and a second spring arm pressing the first spring arm at a location of preload; a lever pivotally attached to the housing at a lever pivot point near the lever rear end, the lever rotating about the lever pivot to move vertically at the lever front end within the housing, wherein the lever at the lever front end moves downward to force the second spring arm to move downward away from the first spring arm in the lever lower position; and a handle pivotally attached to the housing at a handle/housing pivot at an upper front location of the housing, wherein the lever front end is cantilevered forward from the central location whereby pressing the handle downward causes the lever front end to move downward and the lever front end includes a pivotal linkage to the second spring arm forward of the central location.  The prior art of record that comes closest to teaching these limitations is Marks (US 2017/0239798), Yeh (US 2019/0337133), Lai (US 2019/0240823), and Wang (US 2019/0160641).  Marks teaches a fastening tool comprising a power spring having a first spring arm linked to a striker to move with the striker and a second spring arm pressing the first spring arm at a location of preload; a lever pivotally attached to the housing at a lever pivot point near the lever rear end, the lever rotating about the lever pivot to move vertically at the lever front end within the housing, wherein the lever at the lever front end moves downward to force the second spring arm to move downward away from the first spring arm in the lever lower position.  However, Marks fails to teach a fastening tool comprising a handle pivotally attached to the housing at a handle/housing pivot at an upper front location of the housing, wherein the lever front end is cantilevered forward from the central location whereby pressing the handle downward causes the lever front end to move downward and the lever front end includes a pivotal linkage to the second spring arm forward of the central location.  Yeh, Lai, and Wang all teach a fastening tool comprising a power spring having a first spring arm linked to a striker to move with the striker and a second spring arm pressing the first spring arm at a location of preload; and a handle pivotally attached to the housing at a handle/housing pivot at an upper front location of the housing.  However, Yeh, Lai, and Wang fail to teach a fastening tool comprising a lever pivotally attached to the housing at a lever pivot point near the lever rear end, the lever rotating about the lever pivot to move vertically at the lever front end within the housing, wherein the lever at the lever front end moves downward to force the second spring arm to move downward away from the first spring arm in the lever lower position, wherein the lever front end is cantilevered forward from the central location whereby pressing the handle downward causes the lever front end to move downward and the lever front end includes a pivotal linkage to the second spring arm forward of the central location.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 11-17, claims 11-17 are allowed because they depend from allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731               

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731